DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 27-36 and 44-53 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/30/2022. There are significant differences’ and all species are mutually exclusive. Moreover, significant search burden exists. So, the restrictions are made final. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-26 and 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PGpub: 2018/0233573 A1), herein after Lin, in view of YOO et al. (US PGpub: 2018/0374929  A1), herein after YOO.
Regarding claim 1, Lin teaches a stack structure, FIG. 4a-4b, comprising: a substrate (103); and a thin film structure on the substrate, the thin film structure comprising a first anti-ferroelectric layer (440) parallel to the substrate, a second anti-ferroelectric layer (not shown, Paragraph [0087]) parallel to the substrate, and a ferroelectric layer (410b) parallel to the substrate, the ferroelectric layer (410b) between the first anti-ferroelectric (440) layer and the second anti-ferroelectric layer (not shown, above 410b, Paragraph [0087]).
Lin does not explicitly teach the second anti-ferroelectric layer or not shown.
However, it is obvious to the skilled person in the field that these anti-ferroelectric layers are layer of multiple layers as shown in Lin. As shown in YOO, 120 (ferroelectric layer) is between 122 and 110 (anti-ferroelectric layer) in FIG. 5.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lin’s stack structure with other teaching from known arts like YOO so that memory characteristics can be improved by controlling polarization states by an electric field applied to the ferroelectric material. 
Regarding claim 2, Lin teaches the stack structure of claim 1, wherein at least one of the first anti-ferroelectric layer and the second anti-ferroelectric layer cover 80% or more of a surface of the ferroelectric layer (this is well established and known to the people skilled in the art by manipulation of areas/thickness).
Regarding claim 3, Lin teaches the stack structure of claim 1, wherein at least one of the first anti-ferroelectric layer and the second anti-ferroelectric layer are in direct contact with the ferroelectric layer (FIG. 4a).
Regarding claim 4, Lin teaches the stack structure of claim 1, wherein at least one of the ferroelectric layer, the first anti-ferroelectric layer, and the second anti-ferroelectric layer independently comprises at least one of hafnium oxide (HfO2), zirconium oxide (ZrO2), and hafnium-zirconium oxide (HfxZrlx02, 0<x<1) (Paragraphs [0072], [0079] and [0083]).
Regarding claim 5, Lin teaches the stack structure of claim 4, wherein the ferroelectric layer comprises the hafnium-zirconium oxide represented by HfxZrlx02 (0.25x<1) (Paragraphs [0072], [0079] and [0083], concentration ranges for which HZO is ferroelectric or anti-ferroelectric are well established in the art).
Regarding claim 6, Lin teaches the stack structure of claim 4, wherein each of the first anti- ferroelectric layer and the second anti-ferroelectric layer independently comprises at least one of the zirconium oxide and the hafnium-zirconium oxide represented by HfxZr oxO2 (0<x<0.2) (Paragraphs [0072], [0079] and [0083], concentration ranges for which HZO is ferroelectric or anti-ferroelectric are well established in the art).
Regarding claim 7, Lin teaches the stack structure of claim 4, wherein a hafnium element content of the ferroelectric layer is greater than a hafnium element content of one or more of the first anti-ferroelectric layer and the second anti-ferroelectric layer (Claim 3 and 6, Paragraph [0072]).
Regarding claim 8, Lin teaches the stack structure of claim 4, wherein a mole ratio of a hafnium element of at least one of the first anti-ferroelectric layer and the second anti-ferroelectric layer with respect to a hafnium element of the ferroelectric layer is between 0 and 0.8 (this is well established and known to the people skilled in the art by manipulation of areas/thickness).
Regarding claim 9, Lin teaches the stack structure of claim 4, wherein a zirconium element content of the ferroelectric layer is less than a zirconium element content of one or more of the first anti-ferroelectric layer and the second anti-ferroelectric layer (Paragraphs [0072], [0079] and [0083], concentration ranges for which Zr are well established in the art and can be varied).
Regarding claim 10, Lin teaches the stack structure of claim 4, wherein a mole ratio of a zirconium element of at least one of the first anti-ferroelectric layer and the second anti-ferroelectric layer with respect to a zirconium element of the ferroelectric layer is between 1 and 100 (Paragraphs [0072], [0079] and [0083], concentration ranges for which Zr are well established in the art and can be varied). 
Regarding claim 11, Lin teaches the thin film structure of claim 4, wherein at least one of the ferroelectric layer, the first anti-ferroelectric layer, and the second anti-ferroelectric layer comprise one or more dopant material, the dopant material including at least one of C, Si, Ge, Sn, Pb, Al, Y, La, Gd, Mg, Ca, Sr, Ba, Ti, Zr, and Hf (Paragraphs [0068], [0095]). 
Regarding claim 12, Lin teaches the stack structure of claim 11, wherein a content of the dopant material in the ferroelectric layer is less than a content of at least one dopant material in the first anti-ferroelectric layer and the second anti-ferroelectric layer (Paragraphs [0025], [0067]-[0072], [0084]-[0095], claims 3, 6 and 13). 
Regarding claim 13, Lin teaches the stack structure of claim 11, wherein the ferroelectric layer has a content of the dopant material between 0 at% and 10 at% compared to a metal element of a base material (Paragraphs [0025], [0067]-[0072], [0084]-[0095], claims 3, 6 and 13). 
Regarding claim 14, Lin teaches the stack structure of claim 11, wherein each of the first anti- ferroelectric layer and the second anti-ferroelectric layer independently has a content of the dopant material between 4 at% and 20 at% compared to a metal element of a base material (Paragraphs [0025], [0067]-[0072], [0084]-[0095], claims 3, 6 and 13). 
Regarding claim 15, Lin does not explicitly teach the stack structure of claim 1, wherein the ferroelectric layer comprises an orthorhombic crystal structure, and wherein the first anti-ferroelectric layer and the second anti-ferroelectric layer comprise a tetragonal crystal structure. 
However, as shown in YOO, the central portion comprises an orthorhombic crystal structure, wherein the first surface layer portion and the second surface layer portion comprise a tetragonal crystal structure (Paragraphs [0025]-[0027]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lin’s stack structure with other teaching from known arts like YOO so that memory characteristics can be improved by controlling polarization states by an electric field applied to the ferroelectric material.
Regarding claim 16, Lin teaches the stack structure of claim 1, wherein a thickness of each of the first anti-ferroelectric layer, the ferroelectric layer, and the second anti- ferroelectric layer is independently between 0.1 nm and 10 nm (Paragraphs [0066], [0073]). 
Regarding claim 17, Lin teaches the stack structure of claim 1, wherein a ratio of a thickness of at least one of the first anti-ferroelectric layer and the second anti-ferroelectric layer with respect to the ferroelectric layer is between 0 and 10 (Paragraph [0093]), [0066], [0073] thickness or thickness ratio can be manipulated with number of layers present and varying thickness as known in the industry). 
Regarding claim 18, Lin teaches the stack structure of claim 1, wherein the thin film structure further comprises a paraelectric layer (Fig. 4b, 108, Paragraph [0086] Also, there are many ferroelectric layers and anti-ferroelectric layers which are oxides of Si or Al as per claim 19 and Paragraph [0093], [0068]). 
Regarding claim 19, Lin teaches the stack structure of claim 18, wherein the paraelectric layer is between the ferroelectric layer and at least one of the first anti-ferroelectric layer and the second anti-ferroelectric layer (Fig. 4b, 108, Paragraph [0086] Also, there are many ferroelectric layers and anti-ferroelectric layers which are oxides of Si or Al as per claim 19 and Paragraph [0093], [0068]). 
Regarding claim 20, Lin teaches the stack structure of claim 18, wherein the paraelectric layer includes at least one of aluminum oxide (Al2O3), lanthanum oxide (La2O3), yttrium oxide (Y2O3), and silicon oxide (SiO2) (Fig. 4b, 108, Paragraph [0086] Also, there are many ferroelectric layers and anti-ferroelectric layers which are oxides of Si or Al as per claim 19 and Paragraph [0093], [0068]). 
Regarding claim 21, Lin teaches A semiconductor device comprising the stack structure of claim 1 (FIG. 4a, 2e all are semiconductor device). 
Regarding claim 22, Lin teaches the semiconductor device of claim 21, further comprising: a first electrode (source electrode on top of 102a in FIG. 1e); and a second electrode (drain electrode on top of 102b in FIG. 1e) spaced apart from the first electrode, wherein the stack structure is between the first electrode and the second electrode (As in FIG. 4a), and the substrate includes at least one of the first electrode and the second electrode (as in FIG. 4a). 
Regarding claim 23, Lin teaches the semiconductor device of claim 22, wherein, in a polarization change according to an external electric field, a coercive electric field of the semiconductor device is 1 MV/cm or less (Paragraph [0081], it is programmable). 
Regarding claim 24, Lin teaches the semiconductor device of claim 22, wherein a sum of thicknesses of the first anti-ferroelectric layer, the ferroelectric layer, and the second anti-ferroelectric layer is between 0 and 10 nm (Paragraphs [0066], [0073]). 
Regarding claim 25, Lin teaches the semiconductor device of claim 22, wherein a ratio of a thickness of at least one of the first anti-ferroelectric layer and the second anti- ferroelectric layer with respect to the ferroelectric layer is between 0 and 10 (Paragraph [0093]), [0066], [0073] thickness or thickness ratio can be manipulated with number of layers present and varying thickness as known in the industry). 
Regarding claim 26, Lin teaches a semiconductor apparatus including the semiconductor device of claim 22, further comprising: a field effect transistor including a semiconductor layer including a source (102a) and a drain (102b), a dielectric layer on the semiconductor layer, and a gate electrode (on the top, not shown. Shown in FIG. 5b a 190b) on the dielectric layer (multiple dielectric layer in ferroelectric layers), wherein the field effect transistor and the semiconductor device are electrically connected to each other (FIG. 4a, 4b, 2f). 
Regarding claim 37, Lin teaches a stack structure, in FIG. 4a-4b and related texts,  comprising: a substrate; and a crystalline metal oxide layer on the substrate(103), the crystalline metal oxide layer including at least of hafnium oxide (HfO2), zirconium oxide (ZrO2), and hafnium-zirconium oxide (HfxZrl1x02, 0<x<1) (ferroelectric 440, 410 anti-ferroelectric and other second ferroelectric layer not shown but mentioned in Paragraph [0097]), wherein the crystalline metal oxide layer has a first surface layer portion, a central portion, and a second surface layer portion sequentially stacked in a thickness direction, and wherein a hafnium element content of the central portion is greater than a hafnium element content of one or more of the first surface layer portion and the second surface layer portion (the amount of Hf content can be varied as mentioned throughout  the art especially Paragraphs [0072],[0083], [0084], [0095]).
Lin does not explicitly teach the second anti-ferroelectric layer or not shown.
However, it is obvious to the skilled person in the field that these anti-ferroelectric layers are layer of multiple layers as shown in Lin. As shown in YOO, 120 (ferroelectric layer) is between 122 and 110 (anti-ferroelectric layer) in FIG. 5.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lin’s stack structure with other teaching from known arts like YOO so that memory characteristics can be improved by controlling polarization states by an electric field applied to the ferroelectric material.
Regarding claim 38, Lin teaches the stack structure of claim 37, wherein at least one of the first surface layer portion and the second surface layer portion comprises at least one of the zirconium oxide and the hafnium-zirconium oxide represented by HfxZri_ XO2, (0<x<0.2) (Paragraphs [0072], [0079] and [0083], concentration ranges for which HZO is ferroelectric or anti-ferroelectric are well established in the art). 
Regarding claim 39, Lin teaches the stack structure of claim 37, wherein the central portion comprises the hafnium-zirconium oxide represented by HfxZrlx02 (0.25x<1) (Paragraphs [0072], [0079] and [0083], concentration ranges for which HZO is ferroelectric or anti-ferroelectric are well established in the art). 
Regarding claim 40, Lin teaches the stack structure of claim 37, wherein a thickness of each of the first surface layer portion and the second surface layer portion is independently between 0.5% and 45% of a thickness of the crystalline metal oxide layer (Paragraphs [0072], [0079] and [0083], concentration ranges for which HZO is ferroelectric or anti-ferroelectric are well established in the art). 
Regarding claim 41, Lin does not explicitly teach the stack structure of claim 37, wherein the central portion comprises an orthorhombic crystal structure, wherein the first surface layer portion and the second surface layer portion comprise a tetragonal crystal structure.
However, as shown in YOO, the central portion comprises an orthorhombic crystal structure, wherein the first surface layer portion and the second surface layer portion comprise a tetragonal crystal structure (Paragraphs [0025]-[0027]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Lin’s stack structure with other teaching from known arts like YOO so that memory characteristics can be improved by controlling polarization states by an electric field applied to the ferroelectric material.
Regarding claim 42, Lin teaches the stack structure of claim 37, further comprising a paraelectric layer (Fig. 4b, 108, Paragraph [0086] Also, there are many ferroelectric layers and anti-ferroelectric layers which are oxides of Si or Al as per claim 19 and Paragraph [0093], [0068]).
Regarding claim 43, Lin teaches A semiconductor device comprising the stack structure of claim 37 (FIG. 4a, 2e all are semiconductor device).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Boescke et al. (US 2009/0057737 A1) teaches most of claim 1 in 
FIG. 1-8 and related paragraphs descriptions) and in it in the same field of endeavor (INTEGRATED CIRCUIT WITH DIELECTRIC LAYER). 
 HEO et al. (US 2020/0055134  A1) teaches most of claim 1 (Paragraph[0064]-[0087] and FIG. 1-7) and in it in the same field of endeavor (a logic switching device and a method of manufacturing the same. The logic switching device may include a domain switching layer adjacent to a gate electrode).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828